Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Rodd Naquin Post Office Box 4408
Clerk of Court Baton Rouge, LA
70821-4408
Notice of Judgment and Disposition (225) 382-3000

May 20, 2022

Docket Number: 2022 - CW - 0238

Ashley P. Thomas

versus
Linda K. Moseley, Allmerica Financial Benefit Insurance
Company, and Louisiana Farm Bureau Casualty Insurance

Company

To: Matthew J. Garver Matthew D. Moghis
1027 Main Street 3421 N. Causeway Blvd
Franklinton, LA 70438 Suite 408
mgarver@kuhngarver.com Metairie, LA 70002

Moghis@connicklaw.com

John E. Unsworth {Il Hon Kelly Balfour
111 Veterans Boulevard 300 North Boulevard
Suite 1670 Suite 10401
Metairie, LA 70005 Baton Rouge, LA 70801

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,
and all parties not represented by counsel.

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

ASHLEY P. THOMAS NO. 2022 CW 0238

VERSUS

LINDA K. MOSELEY, ALLMERICA
FINANCIAL BENEFIT INSURANCE
COMPANY, AND LOUISIANA FARM

BUREAU CASUALTY INSURANCE MAY 20, 2022
COMPANY

 

In Re: Linda K. Moseley, Allmerica Financial Benefit
Insurance Company, and RLI Insurance Company, applying
for supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 704509.

 

BEFORE: McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED.

WIL

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT